On Application por a Rehearing.
Howeee, J.
An application for a rehearing has been made in order to dispose of the judgment as to John Hienn, who was omitted in our decree. We think it unnecessary to grant a rehearing for such a purpose, as the appeal as to him is still before us, and we can legally dispose of it, by a supplemental decree.
We consider the judgment of the lower court against him correct, for the reason assigned in our former opinion herein.
It is therefore ordered that the judgment of the District Court against John Hienn, defendant, be affirmed, with costs.
Rehearing refused!